AFTER REMAND FROM ALABAMA SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
WHEREAS the Supreme Court of Alabama on June 12, 1992 entered a judgment, 607 So.2d 1259, reversing the judgment of this court entered November 1, 1991, 607 So.2d 1257, and
WHEREAS the case was remanded for further proceedings: IT IS THEREFORE the judgment of this court that the judgment of the Circuit Court of Etowah County wherein summary judgment was rendered against Susan Nelson be and it hereby is reversed and set aside, and the case is remanded to that court for further proceedings.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED WITH DIRECTIONS ON REMAND.
All the Judges concur.